Opinion issued January 22, 2004










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–03–00979–CV
____________

IN RE LEONARD CRUSE D/B/A CRUSE & ASSOCIATES, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator Leonard Cruse d/b/a Cruse & Associates has filed a petition for a writ
of mandamus complaining of Judge Venso’s


 June 26, 2003 order denying Cruse’s
motion to withdraw original trial exhibits.
          On September 22, 2003, Judge Venso recused herself from further proceedings
in the underlying lawsuit.  This mandamus proceeding against Judge Venso is,
therefore, moot.
          Accordingly, we dismiss as moot the petition for a writ of mandamus.  All
pending motions are denied.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Higley.